In a proceeding pursuant to article 78 of the CPLR, inter alla, to compel the issuance of building permits for the construction of certain single-family dwellings without requiring petitioner to comply with the requirements set forth in certain notices, dated October 27, 1972 and October 31, 1972, the appeal is from so much of a judgment of the Supreme Court, Suffolk County, entered July 18, 1973, as relieved petitioner of the requirements of the said notices. Judgment modified, on the law, by adding thereto, as a limitation to the relief granted therein, a provision that petitioner shall be required to meet Items Nos. 3, 5 and 7c of the notice dated October 27, 1972. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, the determination of Special Term was correct except, however, with respect to Items Nos. 3, 5 and 7c of the October 27, 1972 notice. These three conditions are reasonable and were properly authorized by the applicable regulations. Hopkins, Acting P. J., Martuscello, Latham, Benjamin and Munder, JJ., concur.